     SMITH & SMITH
 1   GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 2   6720 E. Camino Principal, Suite 203
     Tucson, AZ 85715
 3   Tel: (520) 722-1605
     Fax: (520) 722-9096

 4   Gerald K. Smith, State Bar No. 001428
     Email: gerald@smithandsmithpllc.com
     John C. Smith, State Bar No. 023008
 5   Email: john@smithandsmithpllc.com
     Will Sherman, State Bar No. 034221
     Email: will.sherman@gmx.com
 6   Attorneys for Official Committee of Unsecured Creditors

 7                             IN THE UNITED STATES BANKRUPTCY COURT
 8                                           FOR THE DISTRICT OF ARIZONA
 9   In re:                                                         Chapter 11 Proceeding
10
              FARWEST PUMP COMPANY,                                 Case No. 4:17-bk-11112-BMW
11
                                                          Debtor.   COMMITTEE’S AMENDED NON-
12
                                                                    ADVERSE MODIFICATION OF
13                                                                  PLAN OF LIQUIDATION WITH
                                                                    RESPECT TO DAVID LEONARD’S
14                                                                  CLAIM
15
               Pursuant to 11 U.S.C. § 1127 1 and Rule 3019, the Official Committee of Unsecured
16
     Creditors (the “Committee”) in the above-entitled bankruptcy proceeding, hereby submits this
17
18   Second Non-Adverse Modification to the Committee’s Liquidating Plan (the “Committee’s
19   Plan”) filed on March 30, 2018 [DE 175] with respect to David Leonard’s claim.
20
     I.        Non-Adverse Modification.
21
               The Committee’s Plan is modified as follows (additions are indicated in bold and
22
23   underlined and deletions are indicated with a strike through):
24             Classification and Treatment of Claims and Interests
25
               3.7.       Class 7- Secured Claim of David Leonard.
26
27
     1
28    Unless otherwise stated herein, all statutory and rule references shall refer to Title 11 of the
     United States Code and the Federal Rules of Bankruptcy Procedure respectively.

Case 4:17-bk-11112-BMW                       Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04    Desc
                                              Main Document    Page 1 of 6
 1                 A.     Description.
 2          The Debtor’s Amended Schedule D lists David Leonard as holding a security interest
 3
     in the Secura Crime Insurance Claims up to $400,000. The Debtor attributes $750,000 value
 4
 5   to the Secura Crime Insurance Claim.

 6                 B.     Treatment.
 7          Class 7 is impaired by the Plan. Upon information and belief, David Leonard failed to
 8
     take necessary steps to perfect his interest in the Secura Crime Insurance Claim. Accordingly,
 9
     Mr. Leonard’s lien, to the extent such a lien existed, shall be stripped pursuant to § 506 and
10
11   Mr. Leonard shall be treated as a Class 8 General Unsecured Creditor. David Leonard shall
12   receive a pro rata distribution of his allowed unsecured claim.
13
            David Leonard will be paid 50% of all proceeds from insurance until he has been
14
     paid up to $200,000. This is expected to consist of:
15
16          1.     Fifty percent (50%) of the $49,185 currently held by the Debtor (David
17   Leonard’s share would be $24,592.50);
18
            2.     Fifty percent (50%) of the $247,415 insurance claim currently being
19
     prepared by the Debtor (David Leonard’s share would be $123,707.50);
20
21          3.     Fifty percent (50%) of all other insurance proceeds as soon as they are
22   received by the Debtor, up to aggregate total payment of insurance proceeds to David
23
     Leonard of $200,000. In the event the above payments are paid first, then this would
24
     apply to the next $103,400 of insurance proceeds, of which David Leonard would receive
25
26   fifty percent (50%) or $51,700.

27
28
Case 4:17-bk-11112-BMW        Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04          Desc
                               Main Document    Page
                                                  2 2 of 6
 1          4.     David Leonard will be granted an allowed general unsecured claim for
 2   $243,762.94 to be paid pursuant to the Plan. (Note: there is “overlap” of $51,700 of David
 3
     Leonard’s claim that could be paid as a secured claim from insurance proceeds, as an
 4
     unsecured claim, or a combination of both, whichever happens first. The unsecured
 5
 6   claim will be reduced by up to $51,700 if paid first from the insurance proceeds, or the
 7   insurance payout will be reduced if this is first paid from the unsecured pool).
 8
            David Leonard would have the right to review and provide comments on all
 9
     insurance claims prior to claims being filed with the insurer until the $200k cap is
10
11   reached and to correspond directly with the carrier in support of the insurance claims as
12   an owner of an interest in the insurance proceeds, provided, however, that any such
13
     direct correspondence must carbon copy one or more of the following Debtor
14
     representatives, Clark Vaught, Channa Vaught, or counsel Rohit Talwar.
15
16   II.    DISCUSSION
17          A. The Proposed Modification Is Non-Adverse.
18
            Pursuant to 11 U.S.C. § 1127(a), a “proponent of a plan may modify such plan at any
19
     time before confirmation but may not modify such plan so that such plan as modified fails to
20
21   meet the requirements of §§ 1122 and 1123 of this title.” Section 1127(c) provides that the
22   proponent of a modified plan shall comply with the requirements of § 1125, which section
23
     requires a disclosure statement with adequate information. However, a disclosure statement is
24
     not necessary where the modifications to a plan are not material. In re Downtown Inv. Club
25
26   III, 89 B.R. 59, 65 (B.A.P. 9th Cir. 1988); see also In re Rhead, 179 B.R. 169, 176 (Bankr. D.

27   Ariz. 1995). The word “material” in this context has been defined as follows: “so affect[ing] a
28
Case 4:17-bk-11112-BMW        Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04           Desc
                               Main Document    Page
                                                  3 3 of 6
 1   creditor or interest holder who accepted the plan that such entity, if it knew of the modification,
 2   would likely reconsider its acceptance.” In re Am. Solar King Corp., 90 B.R. 808, 824 (Bankr.
 3
     W.D. Tex. 1988).
 4
 5          Under § 1127(d), acceptances and rejections of the plan before modification are deemed

 6   to have voted the same way with respect to the modified plan unless a holder of a claim changes
 7   its previous acceptance or rejection. Bankruptcy Rule 3019 implements § 1127(d) and provides
 8
     as follows:
 9
            If the court finds after hearing on notice to the trustee, any committee
10
            appointed under the Code, and any other entity designated by the court that
11          the proposed modification does not adversely change the treatment of the
            claim of any creditor or the interest of any equity security holder who has not
12          accepted in writing the modification, it shall be deemed accepted by all
13          creditors and equity security holders who previously accepted the plan.

14   Fed. R. Bankr. P. 3019(a). Therefore, if there is no adverse change, there is also no need to
15   resolicit votes in favor of the modified plan.
16
            This modification is a non-adverse modification because the modification is immaterial.
17
     That is, the modification is unlikely to affect an accepting creditor in such a manner that the
18
19   creditor would likely reconsider its vote.
20          As a result, the Committee seeks the Court’s order finding that this modification to the
21
     Plan is in compliance with the Bankruptcy Code, that the Committee has provided adequate
22
     disclosure to make such modification, and that the Plan may be confirmed as modified without
23
24   further noticing requirements.
25   III.   CONCLUSION
26
            The Committee requests the Court find that the modification is a non-adverse
27
     modification and permit the case to proceed to the evidentiary hearing on May 2, 2019.
28
Case 4:17-bk-11112-BMW         Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04             Desc
                                Main Document    Page
                                                   4 4 of 6
 1          DATED this 14th day of March 2019.
 2                                               GERALD K. SMITH AND JOHN C. SMITH
 3                                               LAW OFFICES, PLLC

 4                                               By s/ John C. Smith
                                                   John C. Smith
 5                                                 Attorneys for Official Committee of
                                                   Unsecured Creditors
 6
 7   Copy of the foregoing was mailed or
     emailed* this 14th day of March 2019, to:
 8
     Renee Sandler Shamblin*                            Nancy Swift*
 9   Office of the United States Trustee                Buchalter, a Professional Corporation
     230 North First Avenue, #204                       16435 N. Scottsdale Rd., Suite 440
10   Phoenix, AZ 85003-1706
                                                        Scottsdale, AZ 85254-1754
     Email: renee.s.shamblin@usdoj.gov
11                                                      nswift@buchalter.com
     Kasey C. Nye*                                      Attorneys for Ford Motor Credit Corp.
12
     Waterfall Economidis Caldwell Hanshaw
13   & Villamana, P.C.                                  Jacob Sparks*
     5210 E. Williams Circle, Suite 800                 Spencer Fane
14   Tucson, AZ 85712                                   10100 North Central Expressway, # 225
     Email: knye@waterfallattorneys.com                 Dallas, TX 75231-4456
15                                                      JSparks@SpencerFane.com
     Attorneys for Debtor
16                                                      Attorneys for UMB
     G. Lawrence Schubart*
17   Stubbs & Schubart, P.C.                            S. Cary Forrester*
     340 N. Main Avenue                                 Forrester & Worth, PLLC
18   Tucson, AZ 85701                                   3636 N. Central Avenue, Suite 700
     Email: lschubart@stubbsschubart.com                Phoenix, AZ 8501
19
                                                        Email: SCF@forresterandworth.com
     Robert M. Charles, Jr.*
20   Jeffrey L. Sklar*                                  Attorney for Reliant and Vaught Equipment
21   Cindy K. Schmidt*
     Lewis Roca Rothgerber Christie LLP                 Howard A. Chorost*
22   One S. Church Ave., Suite 2000                     21 E. Speedway Blvd.
     Tucson, AZ 85701-1611                              Tucson, Arizona 85705
23   Email: rcharles@lrrc.com                           Email: hchorost@me.com
     Email: jsklar@lrrc.com                             Attorney for Creditor Stubbs and Schubart
24   Email: cschmidt@lrrc.com
25                                                      Robert L. Dawidiuk*
     Rebecca O’Brien*
                                                        The Collins Law Firm P.C.
     Rusing, Lopez & Lizardi, PLLC
26   6363 N. Swan Rd., Suite 151                        1770 Park Street, Suite 200
     Tucson, AZ 85718                                   Naperville, IL 60563
27                                                      Email: rdawidiuk@collinslaw.com
     robrien@rllaz.com
28   Attorneys for Douglas Dunlap
Case 4:17-bk-11112-BMW        Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04            Desc
                               Main Document    Page
                                                  5 5 of 6
 1   Lesley Lukach*
     Pima County Attorney’s Office                    Jill H. Perrella*
 2   32 N. Stone, Suite 2100                          James G. Florentine*
 3   Tucson, AZ 85701                                 Snell & Wilmer L.L.P.
     Email: Lesley.Lukach@pcao.pima.gov               One S. Church Ave., Suite 1500
 4   Attorneys for Pima County Treasurer              Tucson, AZ 85701
                                                      Email: jperrella@swlaw.com
 5   Roger Frazier*                                   Email: jflorentine@swlaw.com
     Law Office of Roger W. Frazier                   Attorneys for Creditor Flaska
 6   2525 E. Broadway Blvd., Suite 200
     Tucson, AZ 857165
 7   roger@frazierlawaz.com                           Brad Peters*
     Attorney for Joseph and Peggy Salvail            San Joaquin Bit Service, Inc.
 8                                                    P. O. Box 40186
     Daryl Bishop*                                    Bakersfield, CA 93384
 9                                                    Email: bpeters@sanjoaquinbit.com
     Steven Gilfenbain*
10   The Morgan Rose Ranch, LP
     9777 Wilshire Blvd., Suite 900
11   Beverly Hills, CA 90212
     Email: dbishop@mmgagribusiness.com
12   Email: steven@mmgagribusiness.com
13
14   All entities listed on the Master Mailing List
15   on file with the Court

16
     /s/ Kate Manns
17   Kate Manns
18
19
20
21
22
23
24
25
26
27
28
Case 4:17-bk-11112-BMW         Doc 459 Filed 03/14/19 Entered 03/14/19 09:56:04          Desc
                                Main Document    Page
                                                   6 6 of 6
